IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00397-CR

TANZY JOSEPH DESHOTEL III,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 16-02919-CRF-361


                           MEMORANDUM OPINION

       Tanzy Joseph Deshotel, III, was charged with aggravated assault with a deadly

weapon. See TEX. PENAL CODE § 22.02(A)(2). An adjudication of guilt was deferred, and

Deshotel was placed on community supervision for 5 years. Two years later, the State

moved to adjudicate Deshotel guilty of the underlying offense. After a hearing, Deshotel

was adjudicated guilty, and he was sentenced to 18 years in prison. Because the trial

court did not err in adjudicating Deshotel guilty, the trial court’s judgment is affirmed.
BACKGROUND

        The State moved to proceed to an adjudication of guilt on four violations of

Deshotel’s conditions of community supervision.         Deshotel pled not true to each

violation. The trial court found Deshotel violated Conditions (1) and (10), as follows:

    •   Condition (1): In that the Defendant, on or about March 28, 2019, did then
        and there intentionally and knowingly cause injury to [L.J.N.], a child 14
        years of age or younger, by repeatedly slapping his face;

    •   Condition (10): In that the defendant failed to perform community service
        as directed.

STANDARD OF REVIEW

        We review an adjudication of guilt based on a violation of a term or condition of

community supervision under an abuse-of-discretion standard. See Hacker v. State, 389

S.W.3d 860, 864-65 (Tex. Crim. App. 2013); Fenner v. State, 571 S.W.3d 892, 894 (Tex.

App.—Waco 2019, pet. ref’d). In this situation, the State must prove by a preponderance

of the evidence that the defendant violated a term or condition of community

supervision. See Hacker, 389 S.W.3d at 864-65; Fenner, 571 S.W.3d at 894. In this context,

"'a preponderance of the evidence' means 'that the greater weight of the credible evidence

which would create a reasonable belief that the defendant has violated a condition of his

[community supervision].'" Id. at 865 (quoting Rickels, 202 S.W.3d at 764); Fenner, 571

S.W.3d at 894. The trial court is the sole judge of the credibility of the witnesses and the

weight to be given to their testimony. Id. Proof of a single violation is sufficient to

support a judgment adjudicating guilt. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim.

App. 2012) ("proof of a single violation will support revocation"); Smith v. State, 286


Deshotel v. State                                                                     Page 2
S.W.3d 333, 342 (Tex. Crim. App. 2009) (reviewing an adjudication of guilt); Fenner, 571

S.W.3d at 894.

COMMUNITY SERVICE

        Because proof of a single violation of a term or condition of community

supervision is sufficient to support an adjudication of guilt, we discuss Deshotel’s third

issue by which Deshotel contends the trial court abused its discretion in finding

Condition 10 to be “true” because the State did not meet its burden and thus, the evidence

was insufficient to support the finding.

        Per the conditions of community supervision, Deshotel was required to perform

140 hours of community service, at least 10 hours a month, over the course of his 5-year

term of supervision. As of the date of the adjudication hearing, he was given credit for

20 hours by completing BIPP (Battering Intervention and Prevention Program) but

actually only completed an additional 12 hours since being placed on community

supervision. He informed his supervision officer that he also completed 34 additional

hours, but those could not be substantiated by his supervision officer because Deshotel

did not turn in the necessary paperwork. Thus, those hours were not credited to

Deshotel. Deshotel implied, through cross-examination of his supervision officer and

testimony of Deshotel’s family, that he could not perform community service because he

had an arthritic disease and various other ailments. However, his family affirmed that

he worked at whatever odd jobs he could find, including painting and mowing the lawn.

        Thus, based on the record, the evidence is sufficient to show Deshotel did not

complete community service, at the minimum of 10 hours a month, and the trial court

Deshotel v. State                                                                   Page 3
did not abuse its discretion in finding a violation of Condition 10. Deshotel’s third issue

is overruled, and we need not discuss his other issues.

CONCLUSION

        Because we have found the trial court did not abuse its discretion in finding a

violation of a condition of community supervision, we affirm the trial court’s judgment.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Affirmed
Opinion delivered and filed November 10, 2021
Do not publish
[CR25]




1
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Deshotel v. State                                                                                  Page 4